DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of claim 12 covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  As evident in paragraph [00114] of the current application, computer readable storage medium fails to exclude the transitory signals as possible forms of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed toward statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motohashi et al. (U.S.P.G. Pub. No. 2018/0101755).
	Regarding claim 1, Motohashi et al. (U.S.P.G. Pub. No. 2018/0101755) discloses:
A method of operating an image forming apparatus, the method comprising: 
obtaining first data in a defined format, the first data convertible to form an image (paragraphs [0064]-[0069], [0084]-[0086], the job data is submitted for printing with common image data – in processing, this common image data stored into an image XObject, one example being company logo P; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing); 
converting the first data into the image as a first temporary image representing first information (paragraphs [0065]-[0069], print data, such as text that is unique to the page- for example, text A1- and not common to multiple pages, is additionally processed for print output); and 
outputting a first image printable as a first printout, the first image resulting from combining the first temporary image with the first data (paragraphs [0065]-[0066], [0069]-[0072], the objects are processed in addition to the rest of the text and print data to produce a printed output with a first page; see also paragraphs [0117]-[0119] regarding the referencing of the cache for the XObject).

	Regarding claim 2, Motohashi et al. additionally discloses:
wherein the outputting of the first image includes outputting a second image printable as a second printout, when a modification is performed on the first temporary image (paragraphs [0066]-[0069], a second page of the print data is printed that can include different text- for example B1- along with XObject elements common to the first page; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing);
the second image resulting from combining a second temporary image, which results from the modification of the first temporary image, with second data representing second information corresponding to the modification of the first temporary image, the second data convertible into the second temporary image including the modification (paragraphs [0066]-[0069], [0116]-[0118], a second page of the print data is output resulting from different text data from that of the first page with the objects that are reused from the first page)

Regarding claim 12, Motohashi et al. discloses:
A computer-readable storage medium storing instructions executable by a processor, the computer-readable storage medium comprising: 
instructions to obtain first data in a defined format, the first data convertible to form an image (paragraphs [0064]-[0069], [0084]-[0086], the job data is submitted for printing with common image data – in processing, this common image data stored into an image XObject, one example being company logo P; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing); 
instructions to convert the first data into the image as a first temporary image representing first information (paragraphs [0065]-[0069], print data, such as text that is unique to the page- for example, text A1- and not common to multiple pages, is additionally processed for print output); and 
instructions to output a first image printable as a first printout, the first image resulting from combining the first temporary image with the first data, or to output a second image printable as a second printout when a modification is performed on the first temporary image, (paragraphs [0065]-[0066], [0069]-[0072], the objects are processed in addition to the rest of the text and print data to produce a printed output with a first page; see also paragraphs [0117]-[0119] regarding the referencing of the cache for the XObject). 
the second image resulting from combining a second temporary image, which results from the modification of the first temporary image, with second data representing second information corresponding to the modification of the first temporary image, the second data convertible into the second temporary image including the modification (paragraphs [0066]-[0069], a second page of the print data is printed that can include different text- for example B1- along with XObject elements common to the first page; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing);

Regarding claim 13, Motohashi et al. discloses:
An image forming apparatus comprising: 
a communication device (paragraphs [0076], [0078], various input/output disclosed including I/F 50, bus 80, network I/F 101); 
a user interface device (paragraphs [0076]); 
a processor (paragraph [0077], CPU 10); and 
a memory storing instructions executable by the processor (paragraphs [0075]-[0077]), 
wherein, by executing the instructions, the processor obtains first data in a defined format, the first data convertible to form an image (paragraphs [0064]-[0069], [0084]-[0086], the job data is submitted for printing with common image data – in processing, this common image data stored into an image XObject, one example being company logo P; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing); 
converts the first data into the image as a first temporary image representing first information (paragraphs [0065]-[0069], print data, such as text that is unique to the page- for example, text A1- and not common to multiple pages, is additionally processed for print output); and 
outputs a first image printable as a first printout, the first image resulting from combining the first temporary image with the first data, or outputs a second image printable as a second printout when a modification is performed on the first temporary image (paragraphs [0065]-[0066], [0069]-[0072], the objects are processed in addition to the rest of the text and print data to produce a printed output with a first page; see also paragraphs [0117]-[0119] regarding the referencing of the cache for the XObject), 
the second image being resulting from combining a second temporary image, which results from the modification of the first temporary image, with second data representing second information corresponding to the modification of the first temporary image, the second data convertible into the second temporary image including the modification (paragraphs [0066]-[0069], a second page of the print data is printed that can include different text- for example B1- along with XObject elements common to the first page; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi in view of Tsutsumi (U.S.P.G. Pub. No. 2014/0211250).
Regarding claim 3, Motohashi et al. discloses the method of the parent claim (claim 1).
Motohashi additionally discloses:
obtaining a second temporary image based on an input for a modification of an entire or a partial area of the first temporary image, the second temporary image resulting from modification of the first temporary image (paragraphs [0066]-[0069], [0116]-[0118], a second page of the print data is output resulting from different text data from that of the first page with the objects that are reused from the first page); and
outputting a second image printable as a second printout, the second image resulting from combining the second temporary image with second data representing the extracted first data and second information corresponding to the modification of the first temporary image, the second data convertible into the second temporary image including the modification (paragraphs [0066]-[0069], a second page of the print data is printed that can include different text- for example B1- along with XObject elements common to the first page; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing);
	Motohashi does not explicitly disclose:
Wherein the obtaining the first image is resulting from scanning the first printout of the first image; 
Wherein the obtaining the first temporary image is resulting from extracting the first data in the defined format from the first image; 
	Tsutsumi (U.S.P.G. Pub. No. 2014/0211250) discloses:
obtaining the first image resulting from scanning the first printout of the first image (paragraphs [0056]-[0060], the printout is scanned with scan data generated from the reading); 
obtaining the first temporary image resulting from extracting the first data in the defined format from the first image (paragraphs [0058]-[0059], unmodified data corresponding to the scanned image data is generated);
obtaining a second temporary image based on an input for a modification of an entire or a partial area of the first temporary image, the second temporary image resulting from modification of the first temporary image (paragraphs [0059]-[0065], handwritten commentary is included on the scanned document as a modification); and
outputting a second image printable as a second printout, the second image resulting from combining the second temporary image with second data representing the extracted first data and second information corresponding to the modification of the first temporary image, the second data convertible into the second temporary image including the modification (paragraphs [0072]-[0075], the data with the modifications is then printed out)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Tsutsumi with the system of Motohashi such that the system would be configured to scan the first printout of the first image and obtain the first temporary image from extracting the first data from the first image as described as described in Tsutsumi with the image processing system described in Motohashi.  The suggestion/motivation would have been in order to implement a system that “makes it possible to readily carry out the task of confirming a modified document” (paragraph [0009] of the Tsutsumi reference) and avoid a “very wasteful [printing operation] for the document author to print all of the pages of the modified data” unnecessarily (paragraph [0072] of the Tsutsumi reference).

	Regarding claim 10, the combination of Motohashi and Tsutsumi discloses the method of parent claim (claim 3).
	Motohashi additionally discloses:
wherein the obtaining of the second temporary image based on the input includes: 
receiving the input for the modification of at least one item related to text or a picture in the entire or partial area of the first temporary image (paragraphs [0066]-[0069], print data is input that can include different text- for example B1- along with XObject elements common to the first page; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing);and 
obtaining the second temporary image resulting from modifying the at least one item in the entire or partial area of the first temporary image (paragraphs [0066]-[0069], [0116]-[0118], a second page of the print data is output resulting from different text data from that of the first page with the objects that are reused from the first page)

Claim(s) 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi in view of Matsumoto (U.S. Patent No. 9,772,805).
	Regarding claim 4, Motohashi et al. discloses the method of the parent claim (claim 2).
	Motohashi et al. additionally discloses:
wherein the outputting the second image printable as the second printout includes: 
displaying the first temporary image (paragraphs [0086], the print content is displayed including the text data); 
receiving an input for the modification of an entire or a partial area of the first temporary image image (paragraphs [0066]-[0069], the input print data for the second page of the print data can include different text- for example B1- than the first page had); and 
obtaining the second temporary image resulting from the modification of the first temporary image based on modified data in a defined format, the modified data being obtained from the input (paragraphs [0066]-[0069], the second, different text data for the second page- text B1- from that of the first page, text A1, results in a different image)
	Even assuming arguendo that Motohashi does not explicitly disclose:
receiving an input for the modification of an entire or a partial area of the first temporary image; and 
	Matsumoto (U.S. Patent No. 9,772,805) discloses:
wherein the outputting the second image printable as the second printout includes: 
displaying the first temporary image (Figure 9, column 19, lines 19-54, the image before modification is displayed); 
receiving an input for the modification of an entire or a partial area of the first temporary image (Figure 9, column 6, lines 15-18, 39-44, and 63-67; see also column 19, lines 19-54, a modification of a first document occurs- for example, through an editing function); and 
obtaining the second temporary image resulting from the modification of the first temporary image based on modified data in a defined format, the modified data being obtained from the input (Figure 9, column 6, lines 15-18, 39-44, and 63-67; see also column 19, lines 19-54, the modified document is obtained and the modifications are displayed in the preview shown)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Matsumoto with the system of Motohashi such that the system would receive an input of a modification of an area of the image as described in Matsumoto and display a preview of the image before and after modification.  The suggestion/motivation would have been in order to implement a system in which “a changed portion in an object can be easily confirmed and a content of change in an object attribute can be confirmed” (column 4, lines 59-61 of the Matsumoto reference).

Regarding claim 5, the combination of Motohashi and Matsumoto disclose the method of parent claim (claim 4).
Motohashi additionally discloses:
wherein the receiving of the input for the modification of the entire or partial area of the first temporary image includes receiving at least any one of inputs selected from, 
an input for modifying at least one word selected from words in text, and/or a size and color of a text in a certain area of the first temporary image (paragraphs [0066]-[0069], the input print data for the second page of the print data can include different text- for example B1- than the first page had); 
an input for modifying a size or color of a picture in a certain area, or for entirely or partially changing the picture, 
an input to delete a portion of the first temporary image other than a defined format in a certain area, or 
an input requesting to recover another image corresponding to a state of outputting the first image before a generation of the first temporary image.
	Matsumoto additionally discloses:
wherein the receiving of the input for the modification of the entire or partial area of the first temporary image includes receiving at least any one of inputs selected from, 
an input for modifying at least one word selected from words in text, and/or a size and color of a text in a certain area of the first temporary image (Figure 9, column 19, lines 19-57, the character string is modified as shown), 
an input for modifying a size or color of a picture in a certain area, or for entirely or partially changing the picture (Figure 10, column 19, lines 58-67, column 20, lines 27-30, the image is modified as shown), 
an input to delete a portion of the first temporary image other than a defined format in a certain area, or 
an input requesting to recover another image corresponding to a state of outputting the first image before a generation of the first temporary image.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Matsumoto with the system of Motohashi such that the system would receive an input of a modification of an area of the image as described in Matsumoto and display a preview of the image before and after modification.  The suggestion/motivation would have been in order to implement a system in which “a changed portion in an object can be easily confirmed and a content of change in an object attribute can be confirmed” (column 4, lines 59-61 of the Matsumoto reference).

Regarding claim 6, the combination of Motohashi and Matsumoto disclose the method of parent claim (claim 4).
Motohashi additionally discloses:
wherein the obtaining of the second temporary image based on the modified data includes: 
obtaining the modified data in the defined format from the input (paragraphs [0066]-[0069], the second, different text data for the second page- text B1- from that of the first page, text A1, results in a different image); 
obtaining the second data by combining the extracted first data with the modified data, the second data reflecting a the modification corresponding to the input (paragraphs [0066]-[0069], [0116]-[0118], a second page of the print data is output resulting from different text data from that of the first page with the objects that are reused from the first page);and
converting the second data into the second temporary image resulting from modifying the entire or partial area of the first temporary image (paragraphs [0066]-[0069], the input print data for the second page of the print data can include different text- for example B1- than the first page had);
Even assuming arguendo Motohashi does not explicitly disclose:
converting the second data into the second temporary image resulting from modifying the entire or partial area of the first temporary image
Matsumoto discloses:
wherein the obtaining of the second temporary image based on the modified data includes:
obtaining the modified data in the defined format from the input (Figure 9, column 19, lines 19-57, the character string is modified as shown; see also Figure 10, column 19, lines 58-67, column 20, lines 27-30, the image is modified as shown),
obtaining the second data by combining the extracted first data with the modified data, the second data reflecting a the modification corresponding to the input (Figure 9, column 6, lines 15-18, 39-44, and 63-67; see also column 19, lines 19-54, the modified document is obtained and the modifications are displayed in the preview shown)
converting the second data into the second temporary image resulting from modifying the entire or partial area of the first temporary image (Figure 9, column 19, lines 19-54, the image after modification is displayed);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Matsumoto with the system of Motohashi such that the system would receive an input of a modification of an area of the image as described in Matsumoto and display a preview of the image before and after modification.  The suggestion/motivation would have been in order to implement a system in which “a changed portion in an object can be easily confirmed and a content of change in an object attribute can be confirmed” (column 4, lines 59-61 of the Matsumoto reference).

Regarding claim 7, the combination of Motohashi and Matsumoto disclose the method of parent claim (claim 6).
Motohashi additionally discloses:
wherein the obtaining of the second data by combining the first data with the modified data includes obtaining the second data by combining the first data with the modified data based on a position corresponding to the modified data in the first data and a place of the modified data in a modification order (paragraphs [0066]-[0069], [0116]-[0118], a second page of the print data is output resulting from different text data from that of the first page with the objects that are reused from the first page in particular positions within the page)
Matsumoto additionally discloses:
wherein the obtaining of the second data by combining the first data with the modified data includes obtaining the second data by combining the first data with the modified data based on a position corresponding to the modified data in the first data and a place of the modified data in a modification order (Figure 9, column 6, lines 15-18, 39-44, and 63-67; see also column 19, lines 19-54, the modified document is obtained and the modifications in particular positions to particular features of the text/image are displayed in the preview shown)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Matsumoto with the system of Motohashi such that the system would receive an input of a modification of an area of the image as described in Matsumoto and display a preview of the image before and after modification.  The suggestion/motivation would have been in order to implement a system in which “a changed portion in an object can be easily confirmed and a content of change in an object attribute can be confirmed” (column 4, lines 59-61 of the Matsumoto reference).

Regarding claim 14, Motohashi et al. discloses the apparatus of the parent claim (claim 13).
Motohashi et al. additionally discloses:
wherein, by executing the instructions, the processor, displays the first temporary image through the user interface device (paragraphs [0086], the print content is displayed including the text data);
receives an input for performing a modification of an entire or a partial area of the first temporary image through the user interface device (paragraphs [0066]-[0069], the input print data for the second page of the print data can include different text- for example B1- than the first page had); and 
obtains the second temporary image based on modified data in defined format, the modified data being obtained from the input, and the second temporary image resulting from the modification of the first temporary image (paragraphs [0066]-[0069], the second, different text data for the second page- text B1- from that of the first page, text A1, results in a different image).
	Even assuming arguendo that Motohashi does not explicitly disclose:
receiving an input for the modification of an entire or a partial area of the first temporary image; and 
	Matsumoto (U.S. Patent No. 9,772,805) discloses:
wherein, by executing the instructions, the processor, displays the first temporary image through the user interface device (Figure 9, column 19, lines 19-54, the image before modification is displayed); 
receives an input for performing a modification of an entire or a partial area of the first temporary image through the user interface device (Figure 9, column 6, lines 15-18, 39-44, and 63-67; see also column 19, lines 19-54, a modification of a first document occurs- for example, through an editing function); and 
obtains the second temporary image based on modified data in defined format, the modified data being obtained from the input, and the second temporary image resulting from the modification of the first temporary image (paragraphs [0066]-[0069], the second, different text data for the second page- text B1- from that of the first page, text A1, results in a different image)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Matsumoto with the system of Motohashi such that the system would receive an input of a modification of an area of the image as described in Matsumoto and display a preview of the image before and after modification.  The suggestion/motivation would have been in order to implement a system in which “a changed portion in an object can be easily confirmed and a content of change in an object attribute can be confirmed” (column 4, lines 59-61 of the Matsumoto reference).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi in view of Irons et al. (U.S. Patent No. 10,110,771).
	Regarding claim 8, Motohashi et al. discloses the method of the parent claim (claim 2).
Motohashi discloses:
outputting a printout corresponding to the previous image (paragraphs [0065]-[0066], [0069]-[0072], the objects are processed in addition to the rest of the text and print data to produce a printed output with a first page);
Motohashi does not explicitly disclose:
wherein the second information indicates a history of modifications of the first temporary image including at least any one of a history of modifications from the first temporary image to the second temporary image, or a history of modifications from an original image of the first temporary image to the first temporary image;
wherein the method further comprises: 
obtaining the second image resulting from scanning the second printout
obtaining a previous image at a certain time point based on the modification history of the first temporary image, the modification history being included in the second image
Irons et al. (U.S. Patent No. 10,110,771) discloses:
wherein the second information indicates a history of modifications of the first temporary image including at least any one of a history of modifications from the first temporary image to the second temporary image, or a history of modifications from an original image of the first temporary image to the first temporary image (column 8, line 55 through column 9, line 13 and column 9, lines 32-52 the version of a document are tracked such that a user can ensure they have a current version of the document), 
wherein the method further comprises: 
obtaining the second image resulting from scanning the second printout (column 9, lines 17-52, the electronic images of documents from both the printed document store and the document management system can be retrieved; multiple versions of a document can be managed)
obtaining a previous image at a certain time point based on the modification history of the first temporary image, the modification history being included in the second image (column 9, lines 17-52, the electronic images of documents from both the printed document store and the document management system can be retrieved; multiple versions of a document can be managed); and 
outputting a printout corresponding to the previous image (column 7, line 63 through column 8, line 37, column 9, lines 32-52, and column 18-35, the original document is printed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Irons et al. with the system of Motohashi et al. such that the system would be configured to obtain the previous image at a certain time point based on the modification history as described in Irons.  The suggestion/motivation would have been in order to implement a system that “provides a way to effectively manage printed documents” with multiple versions (column 1, lines 55-57 of the Irons reference).

Regarding claim 15, Motohashi et al. discloses the method of the parent claim (claim 2).
Motohashi discloses:
outputting a printout corresponding to the previous image (paragraphs [0065]-[0066], [0069]-[0072], the objects are processed in addition to the rest of the text and print data to produce a printed output with a first page);
Motohashi does not explicitly disclose:
wherein, by executing the instructions, the processor, obtains the second image resulting from scanning the second printout, 
Irons et al. (U.S. Patent No. 10,110,771) discloses:
obtains the second image resulting from scanning the second printout (column 9, lines 17-52, the electronic images of documents from both the printed document store and the document management system can be retrieved; multiple versions of a document can be managed; 
obtains a previous image at a certain time point based on the second information indicating a modification history of the first temporary image, (column 9, lines 17-52, the electronic images of documents from both the printed document store and the document management system can be retrieved; multiple versions of a document can be managed; see also column 8, line 55 through column 9, line 13, the version of a document are tracked such that a user can ensure they have a current version of the document); and 
outputs a printout corresponding to the previous image (column 7, line 63 through column 8, line 37, column 9, lines 32-52, and column 18-35, the original document is printed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Irons et al. with the system of Motohashi et al. such that the system would be configured to obtain the previous image at a certain time point based on the modification history as described in Irons.  The suggestion/motivation would have been in order to implement a system that “provides a way to effectively manage printed documents” with multiple versions (column 1, lines 55-57 of the Irons reference).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motohashi in view of Nakagawa (U.S.P.G. Pub. No. 2009/0147989).
Regarding claim 9, Motohashi et al. discloses the method of the parent claim (claim 2).
Motohashi et al. additionally discloses:
wherein the outputting of the second image printable as the second printout includes: 
generating the second image by combining the second temporary image with the second data, the second image having the second data with the second temporary image (paragraphs [0066]-[0069], a second page of the print data is printed that can include different text- for example B1- along with XObject elements common to the first page; see also paragraph [0005]-[0006] for background describing how XObjects work in the context of variable printing); and 
outputting the second image as the second printout (paragraphs [0066]-[0069], [0116]-[0118], a second page of the print data is output resulting from different text data from that of the first page with the objects that are reused from the first page)
Motohashi does not explicitly disclose:
the second image having the second data superposed on the second temporary image
	Nakagawa (U.S.P.G. Pub. No. 2009/0147989) discloses:
wherein the outputting of the second image printable as the second printout includes: 
generating the second image by combining the second temporary image with the second data, the second image having the second data superposed on the second temporary image (Figures 2-4, paragraphs [0035], [0045]-[0046], the dot pattern can be superimposed on top of the rest of the document data); and 
outputting the second image as the second printout (Figure 3, paragraph [0045], the image is printed with the superimposed pattern)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Nakagawa with the system of Motohashi such that the system would additionally be configured to superimpose the temporary image on top of other image data for printing as described in Nakagawa.  The suggestion/motivation would have been in order to implement a system in which “unfair copying and modification of an image can be prevented” (paragraph [0107] of the Nakagawa reference).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Motohashi in view of Tamashima (U.S.P.G. Pub. No. 2012/0307275).
	Regarding claim 11, Motohashi et al. discloses the method of the parent claim (claim 1).
	Motohashi additionally discloses:
obtaining a third temporary image by performing a modification of information from the first temporary image or changing information to a certain other information (paragraphs [0066]-[0069], a second page of the print data is printed that can include different text- for example B1- along with XObject elements common to the first page – the method outlined is extendable to all pages of a multipage PDF document, including a third page, see paragraph [0144]) ; and 
outputting a third image printable as a third printout, the third image resulting from combining the third temporary image with third data corresponding to the modification of the first temporary image (paragraphs [0066]-[0069], [0116]-[0118], another page of the print data is output resulting from different text data from that of the first page with the objects that are reused from the first page – the method outlined is extendable to all pages of a multipage PDF document, including a third page, see paragraph [0144])
Motohashi does not explicitly disclose:
when the first temporary image includes a defined harmful information
performing a modification of deleting the defined harmful information from the image or wherein the defined harmful information is changed to certain other information to form a separate image;
Tamashima (U.S.P.G. Pub. No. 2012/0307275) discloses:
when the first temporary image includes a defined harmful information (Figure 5, paragraphs [0098]-[0099], the image contains an unannounced product and its release date as confidential information)
performing a modification of deleting the defined harmful information from the image or wherein the defined harmful information is changed to certain other information to form a separate image (Figure 5, paragraphs [0098]-[0099], the product name and release date are painted with a black bar in a redaction);
outputting the modified image printable as a printout (paragraphs [0100]-[0101], the redacted document is printed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Tamashima with the system of Motohashi such that the system would be configured to include a redaction capability to delete harmful information from image and print the resulting image after redaction modification as described in Tamashima.  The suggestion/motivation would have been in order to implement a system where “in case the document is printed out on a printing apparatus located in a room where a person with no duty to keep secret can browse by mistake, security can be ensured since the person can not read the document” (paragraph [0019] of the Tamashima reference).
References Cited but not Relied Upon
Shiohara et al. (U.S.P.G. Pub. No. 2016/0162763) discloses a system that can dynamically change the output format of a printout using print data.  The system uses a barcode and a template to form the resulting output printout. See Abstract, Figure 3.
Shimazaki (U.S.P.G. Pub. No. 2015/0131111) discloses a system that translated text in a document for output.  The translated text is inserted into a document to replace previous text data alongside image data.  See Abstract, Figure 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R WALLACE/               Primary Examiner, Art Unit 2674